DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Amendment filed on 12/02/2021.
Response to Arguments 
In the instant Amendment, claims 11-13, 15, 17-20, 23-29 and 30 have been amended. Claims 1-10 are cancelled.
Acknowledgment is made of applicant’s explanation regarding 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph Claim Interpretations for claim limitations “a reception unit configured to receive” and “a control unit configured to identify "and “a transmission unit configured to transmit” in claims 11, 12, 13, 15, 19, 20, 23-25 and 30.
Applicant’s arguments on 12/02/2021, see pages 6-10, with respects to claims 11-30 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection necessitated by Applicant’s amendment.
Information Disclosure Statement
The information disclosure statement (IDS), submitted on 12/02/2021, is in compliance with the provisions of 37 CRR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claims 16-17, 26-29 and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation “the subcarrier spacing” and "the determined carrier spacing" in line 2. There is insufficient antecedent basis for this limitation in the claim. 
Claim 17 recites the limitation “the subcarrier spacing” in lines 2-3. There is insufficient antecedent basis for this limitation in the claim. 
Claim 26 recites the limitation “the subcarrier spacing” and "the determined carrier spacing" in line 2. There is insufficient antecedent basis for this limitation in the claim. 
Claim 27 recites the limitation “the subcarrier spacing” and "the determined carrier spacing" in line 2. There is insufficient antecedent basis for this limitation in the claim. 
Claim 28 recites the limitation “the subcarrier spacing” and "the determined carrier spacing" in line 2. There is insufficient antecedent basis for this limitation in the claim. 
Claim 29 recites the limitation “the subcarrier spacing” and "the determined carrier spacing" in line 2. There is insufficient antecedent basis for this limitation in the claim. 
Claim 30 recites the limitation “the subcarrier spacing” in lines 2-3. There is insufficient antecedent basis for this limitation in the claim. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 11-12, 16-19, 26 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over of Gaal et al. (U.S 2017/0202028) in view of Zhou et al. (U.S 2019/0053314); hereinafter “Zhou” cited with provisional 62/543,816) further in view of NPL- Samsung; "Discussion on RACH design"; 3GPP TSG RAN WG1 Meeting #90, R1-1713570; Prague, Czechia; August 21-25, 2017 (3 pages); hereinafter “R1-1713570”.
For citation purposes, hereinafter, the Office Action refers to the cited by Zhou et al. with provisional 62/543,816, which qualifies as prior art date.
For claim 11: 
Gaal discloses a terminal comprising: a receiver configured to receive configuration information for identifying a RACH (Random Access Channel) resource from a base station apparatus (see Gaal, at least figure 5, at least paragraph [0091]; [0006]; [0019]; receive configuration information for identifying a RACH); 
(see Gaal, at least figure 12, paragraph [0091]-[0092]; Identify a PRACH for communication between a base station and a UE, the PRACH comprising a plurality of subcarriers; [0051]; the system resources may also be partitioned in time into different periods of times (e.g., frames, subframes, slots, symbol periods, etc.)); and 
a transmitter configured to transmit the random access preamble to the base station apparatus via a RACH resource arranged in the slot (see Gaal, at least figure 5, paragraph [0094]-[0095]; [0031]; [0043]; [0058]; instructions for transmitting, by the UE, the random access preamble according to the determined frequency hopping pattern and the PRACH may have a bandwidth of six RBs and may span one to two subframes), 
Gaal does not explicitly disclose wherein the processor identifies the RACH resource based on a number of RACH resources associated with one synchronization signal (SS) block, the number being indicated by the configuration information. 
Zhou, from the same or similar fields of endeavor, disclose a gNB may transmit one or more messages comprising configuration parameters indicating one or more PRACH resources to an UE and the UE may transmit one or multiple BFR requests on the one or more PRACH resources to indicate a beam failure event occurs on one or multiple serving beams (see Zhou, at least page 11, figure 7), and the UE may identify at least OFDM symbol index, slot index in a radio frame and radio frame number from an SS block (see Zhou, at least Figure 1), and UE may select a beam associated with an SS block which may have the best receiving signal quality and UE may successfully detect the cell ID and decode system information with RACH configuration and transmitted in accordance with PRACH configuration received in the best SS block beam (see Zhou, at least figure 2, pages 1-3). 
before the effective filing date of the claimed invention to have a system comprises a method as taught by Zhou. The motivation for doing this is to provide a system networks can set appropriate candidate locations of the PRACH resource.
Gaal-Zhou, does not explicitly disclose the number being indicated by the configuration information.
R1-1713570, from the same or similar fields of endeavor, provided in RACH configuration and the association between SS block and RACH wherein the mapping relationship between SS block index and index of PRACH resource is predefined, where UE can obtain the PRACH resource based on the selected SS block (see R1-1713570, at least section 1-2, and figure 1). 
Therefore, it would have been obvious statement before the effective filing date of the claimed invention to have a system comprises a method as taught by R1-1713570. The motivation for doing this is to provide a system networks can possible to appropriately arrange resources, that are used for random access, in the radio frame.
For claim 12: 
In addition to rejection in claim 12, Gaal-Zhou- R1-1713570 further discloses wherein the control unit is configured to identify the RACH resource based on at least one of a format of the random access preamble indicated by the configuration information, a time length of the random access preamble, a position of a slot in which the RACH resource is arranged, and a position of a symbol at which the RACH resource is arranged in the slot (see Zhou, at least page 2; A PRACH resource may comprise at least one of: a PRACH index indicating a PRACH preamble, a PRACH format, a PRACH numerology, time or frequency radio resource allocation, power setting of PRACH transmission, and/or other radio resource parameters). The motivation for 
For claims 16 and 26: 
In addition to rejection in claims 16 and 26, Gaal-Zhou- R1-1713570 further discloses wherein a time length of the slot is derived from the subcarrier spacing that is same as the determined carrier spacing (see Gaal, at least paragraph [0051]; [0058]; [0062]; [0066]; [0079]; [0082]; The subcarrier spacing may be an integer divisor of a data channel subcarrier spacing (e.g., 15 KHz) and may be based on the length of the preamble).  
For claims 17 and 30: 
In addition to rejection in claims 17 and 30, Gaal-Zhou- R1-1713570 further discloses wherein the control unit is configured to identify the RACH resource arranged in the slot by assuming that the subcarrier spacing is 15 kHz in case of the subcarrier spacing of the random access preamble being 1.25 kHz or 5 kHz (see Gaal, at least paragraph [0082]; [0058]; [0062]; the subcarrier spacing may be an integer divisor of a data channel subcarrier spacing (e.g., 15 KHz)).  
For claim 18: 
For claim 18, claim 18 is directed to a method of a terminal which has similar scope as claim 11. Therefore, claim 18 remains un-patentable for the same reasons.
For claim 19: 
For claim 19, claim 19 is directed to a base station apparatus which has similar scope as claim 11. Therefore, claim 19 remains un-patentable for the same reasons.
Claims 13-15, 20-25, 27-28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over of Gaal et al. (U.S 2017/0202028) in view of Zhou et al. (U.S 2019/0053314); hereinafter “Zhou” cited with provisional 62/543,816) further in view of NPL- Samsung; "Discussion on RACH design"; 3GPP TSG RAN WG1 Meeting #90, R1-1713570; Prague, Czechia; August 21-25, 2017 (3 pages); hereinafter “R1-1713570” further in view of  Lee et al. (U.S 2018/0368181; hereinafter “Lee” cited with provisional 62/520592).
For citation purposes, hereinafter, the Office Action refers to the cited by Zhou et al. with provisional 62/543,816, which qualifies as prior art date.
For citation purposes, hereinafter, the Office Action refers to the cited by Lee et al. with provisional 62/520592, which qualifies as prior art date.
For claims 13 and 20: 
In addition to rejection in claims 13 and 20, Gaal-Zhou- R1-1713570 further discloses having the PRACH preamble format, UE can derive the number of symbols per RACH resource and the number of RACH resource in the slot in time domain (see Zhou, at least page 3; or R1-1713570, section 2), but does not explicitly disclose wherein the control unit is configured to identify the RACH resource based on a symbol that is arranged in a start of the slot and is not used as the RACH resource indicated by the configuration information. 
Lee, from the same or similar fields of endeavor, disclose the UE is a BL UE or a UE in enhanced coverage, RA Response window starts at the subframe that contains the end of the last preamble repetition plus three subframes and has length ra-ResponseWindowSize for the corresponding coverage level and a UE can know the value for each PRACH resource/gNB Rx beam within a subset of RACH resources by an explicit/implicit signaling. 
Therefore, it would have been obvious statement before the effective filing date of the claimed invention to have a system comprises a method as taught by Lee. The 
For claims 14, 21 and 22: 
In addition to rejection in claims 14, 21 and 22, Gaal-Zhou- R1-1713570 does not explicitly disclose wherein the configuration information indicates a symbol that is arranged in an end of the slot and is not used as the RACH resource. 
Lee, from the same or similar fields of endeavor, discloses a UE can know the value for each PRACH resource/gNB Rx beam within a subset of RACH resources by an explicit/implicit signaling and the first/last symbol/slot index of a PRACH resource.  UE can get the physical index (i.e.,the first or last symbol index of a PRACH resource, or the first or last slot index of a PRACH resource) from system information including the RACH configuration and a UE can know the value for each PRACH resource/gNB Rx beam within a subset of RACH resources by an explicit/implicit signaling. 
Therefore, it would have been obvious statement before the effective filing date of the claimed invention to have a system comprises a method as taught by Lee. The motivation for doing this is to provide a system networks can support multiple/different preambles within a single RA procedure.
For claims 15, 23, 24 and 25: 
In addition to rejection in claims 15, 23, 24 and 25, Gaal-Zhou- R1-1713570 further discloses identify the RACH resource, but does not explicitly disclose wherein the control unit is configured to identify the RACH resource based on consecutive symbols for the RACH resource in the slot which are indicated by the configuration information.  
(see Lee, at least section 8, 8.2, 8.2.1.2). 
Therefore, it would have been obvious statement before the effective filing date of the claimed invention to have a system comprises a method as taught by Lee. The motivation for doing this is to provide a system networks can support multiple/different preambles within a single RA procedure.
For claims 27, 28 and 29: 
In addition to rejection in claims 27, 28 and 29, Gaal-Zhou- R1-1713570 further disclose wherein a time length of the slot is derived from the subcarrier spacing that is same as the determined carrier spacing (see Gaal, at least paragraph [0051]; [0058]; [0062]; [0066]; [0079]; [0082]; The subcarrier spacing may be an integer divisor of a data channel subcarrier spacing (e.g., 15 KHz) and may be based on the length of the preamble ).  
Conclusion
The prior arts made or record and not relied upon are considered pertinent to applicant's disclosures. Guo et al. (U.S 2018/0167979) discloses a UE is configured with a method of transmitting RAR through RACH configuration index. Vajapeyam et al. (U.S 2016/0295609) discloses UE may transmit a random-access preamble using the PRACH configuration wherein each PRACH configuration of the set corresponds to a supported coverage enhancement level.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN-HUONG TRUONG whose telephone number is (571)270-5829. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about 
/Lan-Huong Truong/
Primary Examiner, Art Unit: 2464
02/10/2022